Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 28, 2020

The Court of Appeals hereby passes the following order:

A21D0006. MIKE REDFORD v. TARMARSHE SMITH, WARDEN.

      Mike Redford has filed in this Court an application for discretionary appeal of
the trial court’s order granting the respondent’s motion to quash subpoena in
Redford’s proceeding for habeas corpus relief. Under our Constitution, the Supreme
Court has exclusive appellate jurisdiction over all habeas corpus cases. See Ga.
Const. 1983, Art. VI, Sec. VI, Par. III (4). This application is therefore
TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/28/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.